Citation Nr: 1813757	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral foot disability, to include a fungus of the toenails, pes planus, and bunions.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability.  

8.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a bilateral foot disability and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record in his May 17, 2017 hearing, the Veteran withdrew his appeal for entitlement to service connection for a right arm disability, a right shoulder disability, a cervical spine disability, a left shoulder disability, and a bilateral hand disability, which the Board interprets as encompassing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability.

2.  In an October 2009 rating decision, the RO denied service connection for a right knee condition.  This decision was not appealed nor was additional evidence received within the appeal period.

3.  Evidence received since the October 2009 rating decision is cumulative and redundant of the evidence of record at the time of the decision and therefore does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a right arm disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the issue of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hand disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The unappealed October 2009 RO decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

7.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issues on appeal of entitlement to service connection for a right arm disability, a right shoulder disability, a cervical spine disability, a left shoulder disability, and a bilateral hand disability, which the Board interprets as encompassing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability, on the record during his May 17, 2017 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

Claim to Reopen Entitlement to Service Connection for a Right Knee Disability

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An October 2009 rating decision denied service connection for a right knee condition on the grounds that there was no clinical evidence linking the condition to the Veteran's military service and no evidence of a right knee condition noted during his military service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Since the October 2009 final denial, VA has received medical evidence of continued treatment for a right knee disability.  The October 2009 rating decision acknowledged the existence of a current right knee disability.  Therefore, records of additional treatment for this right knee disability is cumulative and redundant of evidence already in the record.  Although a January 2014 treatment note indicates that the Veteran reported pain in the knees had been present since his time in the military, this is also cumulative and redundant information because the September 2009 VA examination also contained the Veteran's report of pain in his right knee beginning during service.  Thus, the evidence added to the record since the October 2009 final denial does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for a right knee disability is not reopened.  As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for a right knee disability has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

The issue of entitlement to service connection for a right arm disability is dismissed.

The issue of entitlement to service connection for a right shoulder disability is dismissed.

The issue of entitlement to service connection for a cervical spine disability is dismissed.

The issue of entitlement to service connection for a left shoulder disability is dismissed.

The issue of whether new and material evidence has been received to reopen service a claim of entitlement to service connection for bilateral hand disability is dismissed.

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for a right knee disability; as such, the application to reopen the claim is denied.  


REMAND

As to the issue of entitlement to service connection for bilateral foot disability, the Veteran's representative argued at the May 2017 hearing that the Veteran's pes planus was aggravated by altered gait due to his service-connected left knee disability.  Although the July 2011 VA examination found that the Veteran's gait was normal, a June 2014 treatment note indicated antalgic gait due to left foot and knee pain.  Upon remand, a new examination should be scheduled in which the examiner determines whether it is at least as likely as not that the Veteran's pes planus was aggravated by altered gait due to his service-connected left knee disability.  The July 2011 examination opined that although the Veteran had an asymptomatic bunion on the right foot upon discharge, the Veteran's current symptomatic bunions on both feet are less likely than not related to active duty completed more than 25 years ago.  This rationale is inadequate because it does not explain why the bunion that is noted upon separation from service is unrelated to the Veteran's current bunions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that includes only data and conclusions is accorded no weight).  The new examination should also address this inadequacy.  The examination should also respond to the Veteran's hearing testimony of suffering from what he believed to be a foot fungus causing blisters, scaly skin, itchiness, and discoloration.  Although the Veteran is not competent to diagnose his condition in service, he is competent to describe his symptoms.

As to the back disability claim, the July 2011 VA examination found that the Veteran had no symptoms of low back pain or radiation of pain to the extremities.  However, a November 2015 treatment note found constant chronic localized low back pain for over 3-4 years.  A March 2016 MRI resulted in an impression of spinal stenosis and back pain.  As the record does indicate a current diagnosis for low back pain, a new examination should be scheduled to determine whether it is related to service.

The claims folder should also be updated to include VA treatment records compiled since June 13, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Philadelphia VA Medical Center dated from June 13, 2017 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.   Schedule the Veteran for an examination with an appropriate VA clinician.  After reviewing the claims file and performing any necessary tests, the examiner is to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a back disability, to include spinal stenosis noted on a March 2016 MRI, that is etiologically related to service.

Any opinion offered must be supported by a complete rationale.  The Veteran's service treatment records (STRs) include a March 1979 notation of low back pain that was actually left iliac crest muscular pain, a June 1979 notation of acute low back pain starting at the iliac crest and extended to the back, an April 1985 complaint of severe back pain for one week with no history of trauma, a July 1986 denial of recurrent back pain, and a normal July 1986 separation exam.

3.  Schedule the Veteran for an examination with an appropriate clinician.  After reviewing the claims file and performing any necessary testing, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pes planus was caused by or aggravated by (worsened beyond the natural progression) his service-connected left knee disability, to include any related altered gait?  The examiner is advised that a June 2012 treatment note found antalgic gait due to left foot and knee pain, although a December 2013 treatment note found antalgic gait due to right hip and knee pain.  The Veteran's right knee is not service-connected.  

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a bunion that is caused by or etiologically related to service?  The examiner is advised that the Veteran's entrance examination noted pes planus but was silent as to bunions, but the July 1986 separation examination noted a bunion as well as pes planus.  

iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's onychomycosis is caused by or etiologically related to service, to include a foot fungus the Veteran has testified that he experienced in service?  The examiner is advised that the Veteran's hearing testimony described what he believed to be foot fungus in service causing blisters, scaly skin, itchiness, and discolorations, and that would bleed if he scratched it.  Although the Veteran is not competent to diagnose his own condition in service, he is competent to describe his symptoms.  The Veteran believes that his current onychomycosis is related to the symptoms he suffered from in service.  A May 1983 treatment note in the Veteran's STRs indicates that although he did not appear at his scheduled appointment, he sought treatment for athlete's foot.   

Each opinion offered must be supported by a complete rationale.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, afford the appropriate period for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


